Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 05/22/2019 is acknowledged.  Claims 21-32 are pending.  Claims 21-32 are under examination.

Election/Restrictions 
Applicant’s election of species in the reply filed on 11/09/2020 is acknowledged.  Applicant timely traversed the restriction (election) requirement in the reply filed on 11/09/2020.  Applicant elects the following species: Claim 23: SEQ ID NO:4. 
Applicant’s election with traverse of species in the reply filed on 11/09/2020 is acknowledged.  The traversal is on the ground(s) that the species share a common technical feature in that they are both RSV F protein that can be used as the antigen in a vaccine composition.  In view of Applicant’s remarks, the election of species is withdrawn.


Information Disclosure Statement
There was no information disclosure statement (IDS) submitted at the time of this Office action.


Claim Objections 
Claims 23-26 are objected to for the following informalities:
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 21-22 and 27-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sasisekharan et al. “Sasisekharan” (WO2015/048149) in view of De Los Rios et al. “De Los Rios” (WO2013/036973).
The claims are directed to a vaccine composition comprising an antigen and an adjuvant, wherein the adjuvant is a hepatitis B core virus-like particle (HBc VLP) having an amino acid sequence at least 80% identical to an amino acid sequence of SEQ ID NO: 1 and having the same function as SEQ ID NO: 1, and wherein the antigen is derived from respiratory syncytial virus (RSV).
Regarding claims 21 and 22, Sasisekharan discloses nanoparticles and compositions of various constructs that combine meta-stable viral proteins (e.g., RSV F protein) and self-assembling molecules, thereby creating nanoparticles that are effective vaccine agents (see Abstract).  Sasisekharan discloses a vaccine composition containing a nanoparticle and an adjuvant, and discloses a method for using the vaccine composition to vaccinate a test subject; the nanoparticle comprises respiratory syncytial virus (RSV) F protein or a fragment thereof as well as a self-assembling molecule; the F protein fragment comprises a heptad-repeat A domain ( HRA), an HRC, F1 domains I and II, and a heptad-repeat B 
Sasisekharan does not explicitly teach the HBV sequence of SEQ ID NO:1.
De Los Rios, however, discloses compositions for controlling assembly of modified viral core proteins, for example, into a viral capsid or a nanocage (see Abstract) for therapeutic preparations using core protein modified viral capsids (see page 1 lines 10-11).  De Los Rios discloses a method for assembling a modified viral core protein (e.g., a modified Hepatitis B Virus (HBV) core protein) into a viral capsid structure (see page 2 lines 15-16) and discloses SEQ ID NO: 6 having 100% sequence identity to SEQ ID NO:1 of the present invention.  De Los Rios also discloses a method of treatment involving administering to a patient in need of treatment a modified Hepatitis B Virus (HB V) core protein viral capsid bearing an appropriate therapeutic and associated with a pharmaceutically acceptable carrier (see claim 40 of De Los Rios).
Accordingly, it would have been obvious to one of ordinary skill in the art to generate a composition comprising an antigen and an adjuvant, wherein the adjuvant is a HBc VLP and the antigen is RSV as disclosed by Sasisekharan whereby the HBc VLP sequence is SEQ ID NO:1 as disclosed by De Los Rios.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that De Los Rios suggests that the HBc VLP of instant claim SEQ ID NO: 1 can be used in a method of treatment involving administering to a patient in need of treatment a modified Hepatitis B Virus (HB V) core protein viral capsid bearing an appropriate therapeutic and associated with a pharmaceutically acceptable carrier (see claim 40 of De Los Rios).  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 27, 28 and 30-31, Sasisekharan discloses the composition is suitable for mucosal vaccination (see page 44 second and fourth Para.).
Regarding claim 29, with respect to inducing a specific mucosal response, the components of the prior art are the same as the components of the present invention, thus, the functional characteristics would be the same.

 Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648